Case 1:18-cv-20886-KMW Document 54 Entered on FLSD Docket 11/08/2018 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                   Case No. 18-cv-20886-Williams/Torres


  DIVA GRACIELA GALLARDO,

          Plaintiff,

  v.

  ENRIQUE UBARRI,
  LILLIANA TORRES,

        Defendants.
  ________________________________/

                     DEFENDANTS’ MOTION FOR CONTINUANCE
             OF THE REMAINING PRE-TRIAL DEADLINES AND TRIAL DATE

          Defendants, ENRIQUE UBARRI and LILLIANA TORRES, by and through their

  undersigned counsel, and pursuant to S.D. Local Rule 7.1, hereby file their Motion for Continuance

  of the Remaining Pre-Trial Deadlines and Trial Date. In support of their Motion, Defendants

  respectfully state as follows:

       1. Defendants seek to continue the remaining pre-trial deadlines and trial date of this matter

  because they have not yet received responsive documents to the subpoenas that were issued by the

  Court to Facebook and T-Mobile, in accordance with Judge Torres’ ruling at the September 14,

  2018 discovery hearing. [DE 42], [DE 43], [DE 45]. On September 19, 2018, undersigned counsel

  sent Judge Torres the information he ordered the parties to provide so that the Court could issue

  the subpoenas to Facebook and T-Mobile.
Case 1:18-cv-20886-KMW Document 54 Entered on FLSD Docket 11/08/2018 Page 2 of 3



      2. Additionally, Defendants noticed another discovery dispute for hearing before Judge

  Torres on Friday, November 9, 2018. [DE 46], [DE 50]. This was the first available date agreed

  to by the parties of the discovery hearing dates that the Court had available.

      3. The parties have complied to date with all of the pre-trial deadlines set forth in the Court’s

  Scheduling Order [DE 20].

      4. Defendants seek the continuance of the pre-trial deadlines and trial because of the

  outstanding responses to the Court-ordered subpoenas to Facebook and T-Mobile.

      5. This continuance is not requested to unduly delay this litigation. Moreover, this request

  for a continuance is not the result of lack of diligence on the part of Defendants.

      6. No previous requests for continuance of the remaining pre-trial deadlines and trial date

  have been made by either party.

      7. Defendants propose the following schedule:

             a. February 18, 2019: The Parties shall file all dispositive pre-trial motions and
                memoranda of law. The Parties shall also file any motions to strike or exclude
                expert testimony, whether based on Federal Rule of Evidence 702 and Daubert v.
                Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993), or any other basis.
             b. April 18, 2019: The Parties shall each file one motion in limine.
             c. May 16, 2019: The Parties shall file a joint pre-trial stipulation, exhibit lists, and
                witness lists in accordance with Local Rule 16.1(d). The Parties shall also file
                proposed jury instructions or conclusions of law (for non-jury trials).
             d. May 20, 2019: The Parties shall file their deposition designations.
             e. Two-week trial period commencing June 3, 2019.1

      8. Before filing this Motion, undersigned counsel conferred with counsel for Plaintiff. Ms.

  Rivkah Jaff stated that Plaintiff opposed the requested continuance.




  1
   Undersigned counsel is on a two-week trial calendar commencing May 13, 2019. Caplan v. Sun
  Air Windows of Florida, Inc., Eduardo Diaz Lanz and Emelina Diaz Lanz, U.S. District Court,
  S.D. Fla., Case No. 18-cv-22352. Because of the religious holidays in April, undersigned counsel
  did not propose a trial date in April 2019.

                                                   2
Case 1:18-cv-20886-KMW Document 54 Entered on FLSD Docket 11/08/2018 Page 3 of 3



         WHEREFORE, based upon the foregoing, Defendants request that this Honorable Court

  enter an Order Granting Defendants’ Motion for Continuance of the Remaining Pre-Trial

  Deadlines and Trial Date or enter a revised Scheduling Order that the Court deems just and proper.

  DATED this 8th day of November 2018.

                                                      Respectfully submitted,


                                                              s/Ena T. Diaz
                                                      Ena T. Diaz
                                                      Florida Bar No. 0090999
                                                      ENA T. DIAZ, P.A.
                                                      Attorney for the Defendants
                                                      999 Ponce De Leon Blvd. – Ste 720
                                                      Coral Gables, FL 33134
                                                      Tel.: (305) 377-8828
                                                      Fax.: (305) 356-1311
                                                      ediaz@enadiazlaw.com


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed Defendants’ Motion for Continuance of

  the Remaining Pre-Trial Deadlines and Trial Date (Case No. 18-cv-20886-KMW) with the Clerk

  of Court by using the CM/ECF system which will in turn submit a Notice of Electronic Filing to

  counsel for Plaintiff, J.H. Zidell, Esq. (zabogado@aol.com), Rivkah F. Jaff, Esq.

  (rivkah.jaff@gmail.com), and Neil Tobak, Esq. (ntobak.zidellpa@gmail.com), J.H. Zidell, P.A.,

  300-71st Street, Suite 605, Miami Beach, FL 33141, on this 8th day of November 2018.


                                                             s/Ena T. Diaz
                                                      Ena T. Diaz




                                                  3
